     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY G. HAMPTON, JR.,                             No. 2:20-CV-1001-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    LORI W. AUSTIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Lori Austin, the Chief Executive

 9   Officer at the California Medical Facility (CMF); (2) S. Gates, the Chief of Health Care

10   Correspondence and Appeals; (3) N. McIntosh, the Chief of Mental Health at High Desert State

11   Prison (HDSP); (4) Jennifer Roy, a clinician at HDSP; (5) Welch, a clinician at HDSP; (6) Hagen,

12   a clinician at CMF; and (7) Croshow, a clinician at CMF. Plaintiff alleges the events outlined in

13   the complaint took place at both CMF and HDSP. See ECF No. 1, pg. 1.

14                  Plaintiff states that he sought help from the “available B-Yard clinicians and Ad-

15   Seg clinicians (Dr. Welch, Dr. Roy, etc.)” regarding safety concerns. Id. at 4. According to

16   Plaintiff, he was being victimized by his cellmates and being extorted by violent gang members.

17   See id. Plaintiff states that “custody refused to help me so I began [to] seek help threw [sic]

18   mental help to be place [sic] in E.O.P.” Id. Plaintiff states that he was told he could not be placed

19   on E.O.P. unless he was currently taking psychotropic medications prescribed by A-Yard

20   clinicians. See id. Plaintiff states that, while this is untrue, he nonetheless allowed himself to be

21   placed on medication and, despite this, was still not permitted E.O.P. treatment “for the voices

22   and suicide thoughts I was having.” Id. Plaintiff states that he was assaulted and robbed by

23   “multiple cellmates I should have never been forced to live with and eventually I had a break

24   down which could have been prevented 10-8-19 and tried to kill myself with a razor.” Id.

25                  Next, Plaintiff states that every time he addressed his concerns with B-Yard

26   clinicians at HDSP, he was told to speak to “custody” who refused to help. Id. at 5. Plaintiff

27   claims that he had fears living with a cellmate due to having been molested as a child by a male

28   cousin. See id. Plaintiff states that his request for single-cell status was denied. See id.
                                                        2
     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 3 of 6


 1   According to Plaintiff, he was told that if he was suicidal, he would be required to have a cellmate

 2   for his safety. See id. Plaintiff states that, despite conveying his concerns to prison staff, he was

 3   deliberately placed in 2-man cells with violent gang members. See id. Plaintiff claims that

 4   “clinicians like Dr. Roy” began to falsify his medical records and legal documents in order to

 5   minimize his safety concerns and prevent him from being placed on single-cell status. Id. at 6.

 6                   More specifically regarding Defendant Welch, Plaintiff states that he initially

 7   spoke to HDSP B-Yard clinicians about his safety and suicide concerns and was temporarily

 8   placed in administrative segregation where he spoke with Defendant Welch, a psychologist. See

 9   id. at 9. According to Plaintiff, he informed Defendant Welch “how bad the voices were in my

10   head and how I was starting to have suicidal thoughts,” but Defendant Welch “did nothing to help

11   me.” Id.

12                   Plaintiff states the alleged conduct resulted in denial of his Eighth Amendment

13   right to safety. See id. at 4, 5, 6

14

15                                            II. DISCUSSION

16                   The treatment a prisoner receives in prison and the conditions under which the

17   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

18   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

19   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

20   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

21   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

22   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

23   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

24   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

25   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

26   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

27   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

28   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison
                                                         3
     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 4 of 6


 1   official must have a “sufficiently culpable mind.” See id.

 2                  Under these principles, prison officials have a duty to take reasonable steps to

 3   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

 4   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

 5   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

 6   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

 7   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.

 8   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

 9   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511

10   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

11   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

12   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

13   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

14   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

15   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

16                  Reading Plaintiff’s complaint liberally and construing ambiguities in his favor, the

17   Court finds that Plaintiff potentially states a cognizable Eighth Amendment claim against

18   Defendant Welch based on Plaintiff’s allegations that, despite knowledge of suicidal ideation,

19   Defendant Welch “did nothing.”

20                  Plaintiff’s complaint otherwise fails to establish a causal link between any other

21   named defendant and the alleged Eighth Amendment violation related to safety. To state a claim

22   under 42 U.S.C. § 1983, the plaintiff must allege an actual connection or link between the actions

23   of the named defendants and the alleged deprivations. See Monell v. Dep’t of Social Servs., 436

24   U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A person ‘subjects’ another to the

25   deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative act,

26   participates in another's affirmative acts, or omits to perform an act which he is legally required to

27   do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743

28   (9th Cir. 1978). Vague and conclusory allegations concerning the involvement of official
                                                        4
     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 5 of 6


 1   personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266,

 2   268 (9th Cir. 1982). Rather, the plaintiff must set forth specific facts as to each individual

 3   defendant’s causal role in the alleged constitutional deprivation. See Leer v. Murphy, 844 F.2d

 4   628, 634 (9th Cir. 1988).

 5                  Plaintiff will be provided an opportunity to amend his complaint to clearly state

 6   how each named defendant – other than Welch – violated his rights under the Eighth

 7   Amendment.

 8

 9                                          III. CONCLUSION

10                  Because it is possible that the deficiencies identified in this order may be cured by

11   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

12   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

13   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

14   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the Court cannot refer to the

15   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

16   amended complaint must be complete in itself without reference to any prior pleading. See id.

17                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

18   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

19   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

20   each named defendant is involved, and must set forth some affirmative link or connection

21   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

22   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

23                  Because the complaint appears to otherwise state cognizable claims, if no amended

24   complaint is filed within the time allowed therefor, the Court will issue findings and

25   recommendations that the claims identified herein as defective be dismissed, as well as such

26   further orders as are necessary for service of process as to the cognizable claims.

27   ///

28   ///
                                                        5
     Case 2:20-cv-01001-KJM-DMC Document 16 Filed 07/23/21 Page 6 of 6


 1                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

 2   complaint within 30 days of the date of service of this order.

 3

 4   Dated: July 23, 2021
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
